Order, Supreme Court, New York County (Carol Arber, J.), entered March 8, 1996, which granted defendants’ motion for renewal of a prior motion by plaintiff for summary judgment but adhered to the prior determination granting plaintiff’s motion as to the issue of defendants’ liability, unanimously affirmed, with costs.
Defendants have never refuted documentary evidence that they agreed to pay for the subject goods and actually made payments for them. Defendants raise only immaterial issues and improperly attempt to avoid summary judgment in the hope that a question of fact will be raised in cross-examining plaintiffs witness (see, Badman v Civil Serv. Empls. Assn., 91 AD2d 858). We have considered defendants’ remaining arguments and find them to be without merit. Concur—Murphy, P. J., Williams, Tom and Mazzarelli, JJ.